DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claim 16, the limitation is recited "obtain a first routing entry delivered by the SDN controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim as an SDN controller has not been previously recited. For the purposes of examination, Examiner will interpret this to refer to “virtual controller” of claim 13.
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent 11,005,747 (The Hu Patent hereafter.
RE claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipates claim 1 of the Hu Patent by first eliminating the elements and functions of the claim as set forth below.
Claim 1 of the Instant Application
Claim 1 of the Hu Patent
A method for implementing network virtualization, the method comprising:
A method for implementing network virtualization by a software defined network (SDN) controller, comprising: 
creating a virtual network comprising a virtual forwarding device;
creating a topology for a virtual network based on virtual network topology information, and the topology comprises a first virtual forwarding device and a second virtual forwarding device; 
establishing a device mapping relationship between the virtual forwarding device and a physical forwarding device in a physical network;
establishing a first device mapping relationship between the first virtual forwarding device and a first physical forwarding device in a physical network, and a second device mapping relationship between the second virtual forwarding device and a second physical forwarding device in the physical network; 
establishing a port mapping relationship between a port of the virtual forwarding device and a port of the physical forwarding device;
establishing a first port mapping relationship between a port of the first virtual forwarding device and a port of the first physical forwarding device, and a second port mapping relationship between a port of the second virtual forwarding device and a port of the second physical forwarding device; 
and registering the virtual forwarding device with a virtual controller, wherein the virtual controller is usable to control the virtual network.
and registering the first virtual forwarding device and the second virtual forwarding device with a virtual SDN controller.


As set forth in the table above, claim 1 of the instant application merely eliminates the bold portions of claim 1 of the Hu Patent and thereby anticipates the instant application. The underlined and bold limitation at the end of claim 1 of the instant application is merely an obvious statement of function inherent to the term “virtual controller” in this context. 
RE claim 2, the Hu Patent claims the method according to claim 1 as set forth above. Note that the Hu Patent further claims allocating a virtual network identifier to the virtual network; and establishing a mapping relationship between the virtual network identifier and an identifier of the virtual controller (Claim 2).
RE claim 3, the Hu Patent claims the method according to claim 1 as set forth above. Note that the Hu Patent further claims wherein the port mapping relationship comprises at least one of the following mapping relationships: a mapping relationship between inbound port information of the virtual forwarding device and inbound port information of the physical forwarding device; or a mapping relationship between outbound port information of the virtual forwarding device and outbound port information of the physical forwarding device. (Claim 3).
RE claim 4, the Hu Patent claims the method according to claim 3 as set forth above. Note that the Hu Patent further claims wherein: the inbound port information of the virtual forwarding device comprises a port identifier of an inbound port of the virtual forwarding device; the outbound port information of the virtual forwarding device comprises a port identifier of an outbound port of the virtual forwarding device; the inbound port information of the physical forwarding device comprises a port identifier 114of an inbound port of the physical forwarding device; and the outbound port information of the physical forwarding device comprises a port identifier of an outbound port of the physical forwarding device. (Claim 4).
RE claim 5, the Hu Patent claims the method according to claim 3 as set forth above. Note that the Hu Patent further claims obtaining a first routing entry delivered by the virtual controller, wherein the first routing entry carries a network address representing a destination address or a source address and the outbound port information of the virtual forwarding device; determining the physical forwarding device and the outbound port information of the physical forwarding device; and sending a second routing entry to the physical forwarding device, wherein the second routing entry carries the network address and the outbound port information of the physical forwarding device. (Claim 5).
RE claim 6, the Hu Patent claims the method according to claim 3 as set forth above. Note that the Hu Patent further claims obtaining a third routing entry delivered by the virtual controller, wherein the third routing entry carries the inbound port information of the virtual forwarding device and the outbound port information of the virtual forwarding device; determining the physical forwarding device, the outbound port information of the physical forwarding device, and the inbound port information of the physical forwarding device; and sending a fourth routing entry to the physical forwarding device, wherein the fourth routing entry carries the inbound port information of the physical forwarding device and the outbound port information of the physical forwarding device. (Claim 6).
RE claim 7, the Hu Patent claims the method according to claim 3 as set forth above. Note that the Hu Patent further claims receiving a first control message reported by the physical forwarding device, wherein the first control message carries the inbound port information of the physical forwarding device; determining the inbound port information of the virtual forwarding device; and sending a second control message to the virtual controller, wherein the second control message carries the inbound port information of the virtual forwarding device. (Claim 7).
RE claim 8, the Hu Patent claims the method according to claim 1 as set forth above. Note that the Hu Patent further claims allocating a device identifier to the virtual forwarding device; wherein the device mapping relationship comprises a mapping relationship between the device identifier of the virtual forwarding device and a device identifier of the physical forwarding device. (Claim 8).
RE claim 9, the Hu Patent claims the method according to claim 1 as set forth above. Note that the Hu Patent further claims wherein the virtual forwarding device is a first virtual forwarding device and the physical forwarding device is a first physical forwarding device, the method further comprises: establishing a mapping relationship between a virtual link and a link tunnel, wherein the virtual link is a virtual link between the first virtual forwarding device and a second virtual forwarding device in the virtual network, and the link tunnel is a link tunnel between the first physical forwarding device and a second physical forwarding device in the physical network (Claim 9).
RE claim 10, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipates claim 10 of the Hu Patent by first eliminating the elements and functions of the claim as set forth below.
Claim 10 of the Instant Application
Claim 10 of the Hu Patent
A method for implementing network virtualization, the method comprising: 
A method for implementing network virtualization by a software defined network (SDN) controller, comprising: 
obtaining a first routing entry delivered by a virtual controller, wherein the first routing entry carries outbound port information of a virtual forwarding device controlled by the virtual controller; 
obtaining a first routing entry delivered by a virtual SDN controller, wherein an action field of the first routing entry carries outbound port information of a first virtual forwarding device, and the first virtual forwarding device is registered with the virtual SDN controller; 
determining a physical forwarding device based on a device mapping relationship between the virtual forwarding device and the physical forwarding device; 
determining, based on the first virtual forwarding device and a device mapping relationship, a first physical forwarding device; 
determining outbound port information of the physical forwarding device, based on a port mapping relationship and the outbound port information of the virtual forwarding device; 
determining, based on a port mapping relationship and the outbound port information of the first virtual forwarding device, outbound port information of the first physical forwarding device;
and sending a second routing entry to the physical forwarding device, wherein an action field of the second routing entry carries the outbound port information of the physical forwarding device.
and sending a second routing entry to the first physical forwarding device, wherein an action field of the second routing entry carries the outbound port information of the first physical forwarding device.


As set forth in the table above, claim 10 of the instant application merely eliminates the bold portions of claim 10 of the Hu Patent and thereby anticipates the instant application.
RE claim 11, the Hu Patent claims the method according to claim 10 as set forth above. Note that the Hu Patent further claims wherein: the outbound port information of the virtual forwarding device comprises a port identifier of an outbound port of the virtual forwarding device; and the outbound port information of the physical forwarding device comprises a port identifier (Claim 11).
RE claim 12, the Hu Patent claims the method according to claim 10 as set forth above. Note that the Hu Patent further claims wherein a match field of the first routing entry carries inbound port information of the virtual forwarding device, and the method further comprises: determining, based on the port mapping relationship and the inbound port information of the virtual forwarding device, inbound port information of the physical forwarding device; wherein the second routing entry carries the inbound port information of the physical forwarding device (Claim 12).
RE claim 13, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipates claim 13 of the Hu Patent by first eliminating the elements and functions of the claim as set forth below.
Claim 13 of the Instant Application
Claim 13 of the Hu Patent
A controller, comprising: a processor; and a non-transitory memory coupled to the processor and comprising instructions, which when executed by the processor, cause the controller to: 
A software defined network (SDN) controller, comprising: a processor; a non-transitory memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the SDN controller to: 
create a virtual network comprising a virtual forwarding device; 
create a topology for a virtual network based on virtual network topology information, and the topology comprises a first virtual forwarding device and a second virtual forwarding device; 
establish a device mapping relationship between the virtual forwarding device and a physical forwarding device in a physical network; 
establish a device mapping relationship and a port mapping relationship, wherein the device mapping relationship comprises a first device mapping relationship between the first virtual forwarding device and a first physical forwarding device in a physical network, and a second device mapping relationship between the second virtual forwarding device and a second physical forwarding device in the physical network, 
establish a port mapping relationship between a port of the virtual forwarding device and a port of the physical forwarding device; 
and the port mapping relationship comprises a first port mapping relationship between a port of the first virtual forwarding device and a port of the first physical forwarding device, and a second port mapping relationship between a port of the second virtual forwarding device and a port of the second physical forwarding device; 
and register the virtual forwarding device with a virtual controller, wherein the virtual controller is usable to control the virtual network.
and register the first virtual forwarding device and the second virtual forwarding device with a virtual SDN controller.


As set forth in the table above, claim 13 of the instant application merely eliminates the bold portions of claim 13 of the Hu Patent and thereby anticipates the instant application.
RE claim 14, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the instructions further cause the controller to: allocate a virtual network identifier to the virtual network; and establish a mapping relationship between the virtual network identifier and an identifier of the virtual controller. (Claim 14).
RE claim 15, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the port mapping relationship comprises at least one of the following mapping relationships: a mapping relationship between inbound port 117information of the virtual forwarding device and inbound port information of the physical forwarding device; or a mapping relationship between outbound port information of the virtual forwarding device and outbound port information of the physical forwarding device. (Claim 15).
RE claim 16, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the instructions further cause the controller to: obtain a first routing entry delivered by the SDN controller, wherein the first routing entry carries a network address representing a destination address or a source address and the outbound port information of the virtual forwarding device; determine, based on the virtual forwarding device and the device mapping relationship, the physical forwarding device; determine, based on the port mapping relationship and the outbound port information of the virtual forwarding device, the outbound port information of the physical forwarding device; and send a second routing entry to the physical forwarding device, wherein the second routing entry carries the network address and the outbound port information of the physical forwarding device (Claim 16).
RE claim 17, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the instructions further cause the controller to: obtain a third routing entry delivered by the virtual controller, wherein the third routing entry carries the inbound port information of the virtual forwarding device and the outbound port information of the virtual forwarding device; determine, based on the first virtual forwarding device and the device mapping relationship, the physical forwarding device; determine, based on the port mapping relationship and the outbound port information of the virtual forwarding device, the outbound port information of the physical forwarding device; determine, based on the port mapping relationship and the inbound port information of the virtual forwarding device, the inbound port information of the physical forwarding device; and send a fourth routing entry to the physical forwarding device, wherein the fourth routing entry carries the inbound port information of the physical forwarding device and the outbound port information of the physical forwarding device (Claim 17).
RE claim 18, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the instructions further cause the controller to: receive a first control message reported by the physical forwarding device, wherein the first control message carries the inbound port information of the physical forwarding device; determine the inbound port information of the virtual forwarding device; and send a second control message to the virtual controller, wherein the second control message carries the inbound port information of the virtual forwarding device (Claim 18).
RE claim 19, the Hu Patent claims the method according to claim 13 as set forth above. Note that the Hu Patent further claims wherein the instructions further cause the controller to: allocate a device identifier to the virtual forwarding device; wherein the device mapping relationship between the virtual forwarding device and the physical forwarding device comprises a mapping relationship between the device identifier of the virtual forwarding device and a device identifier of the physical forwarding device (Claim 19).
Claims 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 of the Hu Patent in view of Tai (US 2015/0049636). 

RE claim 20, although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application anticipates claim 20 of the Hu Patent by first eliminating the elements and functions of the claim as set forth below.
Claim 20 of the Instant Application
Claim 20 of the Hu Patent
A controller, comprising: a processor; and a non-transitory memory coupled to the processor and comprising instructions, which when executed by the processor, cause the controller to: 
A software defined network (SDN) controller, comprising: a processor; a non-transitory memory coupled to the processor having instructions stored therein, which when executed by the processor, cause the SDN controller to: 
obtain a first routing entry delivered by a virtual controller, wherein the first routing entry carries outbound port information of a virtual forwarding device controlled by the virtual controller; 
obtain a first routing entry delivered by a virtual SDN controller, wherein an action field of the first routing entry carries outbound port information of a first virtual forwarding device, and the first virtual forwarding device is registered with the virtual SDN controller; 
determine, based on the virtual forwarding device and a device mapping relationship, a physical forwarding device, wherein the device mapping relationship comprises a mapping relationship between the virtual forwarding device and the physical forwarding device in a physical network; 
determine, based on the first virtual forwarding device and a device mapping relationship, a first physical forwarding device; 
determine, based on a port mapping relationship and the outbound port information of the virtual forwarding device, outbound port information of the physical forwarding device, 119wherein the port mapping relationship comprises a mapping relationship between the outbound port information of the virtual forwarding device and the outbound port information of the physical forwarding device; 
determine, based on a port mapping relationship and the outbound port information of the first virtual forwarding device, outbound port information of the first physical forwarding device; 
and send a second routing entry to the physical forwarding device, wherein the second routing entry carries the outbound port information of the physical forwarding device.
and send a second routing entry to the first physical forwarding device, wherein an action field of the second routing entry carries the outbound port information of the first physical forwarding device.


As set forth in the table above, claim 13 of the instant application merely eliminates the bold portions of claim 13 of the Hu Patent and thereby anticipates the instant application.
The Hu Patent, however, fails to claim or suggest wherein the device mapping relationship comprises a mapping relationship between the virtual forwarding device and the physical forwarding device in a physical network; and wherein the port mapping relationship comprises a mapping relationship between the outbound port information of the virtual forwarding device and the outbound port information of the physical forwarding device (The underlined limitations of claim 20 if the instant application)
However, Tai teaches wherein the port mapping relationship comprises a mapping relationship between the outbound port information of the virtual forwarding device and the outbound port information of the physical forwarding device (Paragraphs 62 and 64, and figure 5 disclose a port mapping table providing a mapping between each physical switch and each physical port of a physical switch in a physical network with a corresponding virtual switch and port in the virtual network. This is a mapping of all ports and thus it is inherent in the art that said ports are ingress, egress or a combination of both identified and mapped according to an identification for a given switch and port number)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention top combine the method and controller claimed by Hu with the teachings of Tai since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 21, the Hu Patent in view of Tai claims the method according to claim 20 as set forth above. Note that the Hu Patent further claims wherein: the outbound port information of the virtual forwarding device comprises a port identifier of an outbound port of the virtual forwarding device; and the outbound port information of the physical forwarding device comprises a port identifier of an outbound port of the physical forwarding device (Claim 21).
RE claim 22, the Hu Patent in view of Tai claims the method according to claim 20 as set forth above. Note that the Hu Patent further claims wherein the first routing entry carries inbound port information of the virtual forwarding device; and the instructions further cause the controller to: determine inbound port information of the physical forwarding device, wherein the second routing entry carries the inbound port information of the physical forwarding device. (Claim 22).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461